United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-3148
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
     v.                                   * District Court for the
                                          * District of Minnesota.
Guillermo Gorra Gonzalez,                 *
                                          *      [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                      Submitted:       February 10, 1997

                            Filed:   April 1, 1997
                                     ___________

Before MAGILL, BEAM, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Guillermo Gorra Gonzalez appeals his jury convictions of being a
felon in possession of a handgun, in violation of 18 U.S.C. § 922(g)(1)
(1994), and of being an armed career criminal, in violation of 18 U.S.C.
§ 924(e)(1) (1994).       We affirm.


                                           I.
     Gonzalez argues that the district court1 erred when it ruled that the
investigatory stop of Gonzalez’s vehicle was reasonable.     We agree with the
district court that the stop was reasonable.




     1
     The Honorable David S. Doty, United States District Judge for
the District of Minnesota.
     We review de novo the district court’s determination that law
enforcement officials had reasonable suspicion and probable cause to
justify an investigatory stop.        See Ornelas v. United States, 116 S. Ct.
1657, 1663 (1996).        We review the district court's findings of fact for
clear error.    See id.


     “As    a   general    matter,   the   decision   to   stop   an   automobile   is
reasonable where the police have probable cause to believe that a traffic
violation has occurred.”       Whren v. United States, 116 S. Ct. 1769, 1772
(1996). “Subjective intent plays no role in ordinary, probable-cause Fourth
Amendment analysis.”       Id. at 1774; see also United States v. Thomas, 93
F.3d 479, 485 (8th Cir. 1996) ("Under [the Whren] objective test, so long
as police have probable cause to believe that a traffic violation has
occurred, the stop is valid even if the police would have ignored the
traffic violation but for their suspicion that greater crimes are afoot.").



     Before stopping Gonzalez, Officer Paul Johnson observed Gonzalez
commit a traffic violation--Gonzalez failed to use his turn signal before
making a turn.     Officer Johnson therefore had probable cause to believe
that a traffic violation had occurred, and consequently, Officer Johnson’s
stop of Gonzalez was not improper.2


                                           II.


     Gonzalez argues that the district court erred when it applied the
inevitable discovery doctrine and admitted evidence seized




        2
         Our conclusion is not influenced by Officer Johnson’s
testimony about his subjective intent--that he did not rely on this
traffic violation to stop Gonzalez--because the central thrust of
the Whren holding was the elimination of an inquiry into the
subjective intent of the police officer making a stop.

                                           -2-
during the warrantless search of Gonzalez’s vehicle.         See Nix v. Williams,
467 U.S. 431, 448 (1984) (discussing the “inevitable discovery” doctrine);
see also United States v. Dickson, 64 F.3d 409, 410 (8th Cir. 1995) (same),
cert. denied, 116 S. Ct. 747 (1996).            We hold that the evidence was
properly admitted.


        It is permissible for a police department inventory procedure “to
allow the opening of closed containers whose contents officers determine
they are unable to ascertain from examining the containers' exteriors” so
long as the standardized criteria of the inventory procedure is “designed
to produce an inventory.”           Florida v. Wells, 495 U.S. 1, 4 (1990); see
generally, Thomas v. Hungerford, 23 F.3d 1450, 1452 (8th Cir. 1994) (citing
Wells    for   support   of   the    reasonableness   of   standardized   inventory
searches).     Such procedures are permissible because they “serve to protect
an owner's property while it is in the custody of the police . . . .”
Wells, 495 U.S. at 4 (quotations omitted).
        The district court admitted into evidence a handgun found in a camera
bag inside the passenger compartment of Gonzalez’s pickup truck.            But for
the drug investigation, Gonzalez’s pickup truck would have been towed and
impounded after he was pulled over because neither Gonzalez nor the other
passenger in the pickup truck had a driver’s license.            Once the car had
been impounded, its contents would have been inventoried pursuant to the
Plymouth Police Department’s inventory procedure.             As a result of the
inventory, the officers would have discovered Gonzalez's loaded handgun in
the camera bag.


        Having reviewed the Plymouth Police Department’s inventory procedure,
we find it to be consistent with the Supreme Court's mandate in Wells.          The
Plymouth inventory procedure is intended to produce an inventory.               The
official procedure precludes unbridled




                                          -3-
rummaging in the impounded vehicle by requiring that the examination of the
vehicle's interior be cursory and limited to a search for valuable items
that are easily portable.         This procedure allows the police to open a
camera bag found in the passenger compartment of a pickup truck because a
camera bag is likely to contain a camera, which is a valuable item that is
easily portable.


        Thus, because Gonzalez's camera bag would have inevitably been opened
in the course of a lawful police inventory, the handgun found in Gonzalez's
camera bag is admissible under the inevitable discovery doctrine.


                                       III.


        Gonzalez, a Spanish speaker, asserts that he did not knowingly waive
his Miranda rights after being arrested.        He consequently argues that his
admission to having purchased the handgun found in his camera bag was not
admissible.     We disagree.


        “Review of a [district court’s] ‘factual findings concerning whether
a suspect waived his rights is under the clearly erroneous standard;
however[,] review of the ultimate determination of whether waiver has
occurred as a matter of law is de novo.’”       United States v. Jones, 23 F.3d
1307, 1313 (8th Cir. 1994) (internal quotations and alterations omitted)
(quoting United States v. Barahona, 990 F.2d 412, 418 (8th Cir. 1992)).
In conducting this inquiry, we look to the totality of the circumstances,
which    “may   include   the   background,   experience,   and   conduct   of   the
[suspect].”     Id. (quotations and citations omitted).




                                        -4-
     Shortly before the beginning of his interrogation, Gonzalez was read
his Miranda rights with the assistance of a Spanish interpreter.        In
addition, Gonzalez has twenty-four prior criminal convictions, including
convictions for carrying a concealed weapon and narcotics.    Accordingly,
we find that the district court was not clearly erroneous when it concluded
that Gonzalez understood the nature of his Miranda rights, and we hold that
Gonzalez voluntarily waived them.


                                    IV.


     For the foregoing reasons, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -5-